Citation Nr: 1242177	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.



ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1984 and from September 1989 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008  rating decision by the Department of Veterans Affairs (VA) RO in San Diego, California.  Jurisdiction over the Veteran's claims file currently resides with the Atlanta, Georgia RO.

The Board notes that in April 2005, service connection for recurring flank pain and persistent cough was denied.  In March 2008 the Veteran submitted the instant claim of entitlement to service connection for sarcoidosis, noting that he had experienced a persistent nonproductive cough during his Navy career and had been diagnosed with sarcoidosis.  In a July 2008 rating decision, the RO denied the claim, concluding that new and material evidence had not been presented to reopen it.  The Board observes that a January 2007 information letter from the VA Undersecretary for Health indicates that sarcoidosis is an idiopathic multi-system disorder, and that although it could occur in almost any part of the body, it most often affected the lungs.  The rating decision April 2005 pertained to a symptom of sarcoidosis, but that decision was rendered prior to the Vetaern's diagnosis with that disorder.  As such, the Board concludes that denial of the claim regarding persistent cough does not preclude review of the instant claim on the merits.  In any event, it appears that some of the service treatment records submitted by the Veteran subsequent to the April 2005 rating decision include records that were not before the AOJ at the time of that decision.  As such, reconsideration pursuant to 38 C.F.R. § 3.156(c) is in order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted, the Veteran seeks service connection for sarcoidosis.  Service treatment records indicate that the Veteran was seen on numerous occasions during his Navy service for complaints of coughing.  He was also treated for kidney stones.  Treatise evidence from the Mayo Clinic submitted by the Veteran indicates that while sarcoidosis most commonly targets the lungs and lymph nodes, it can affect other organs to include the skin, eyes, liver, salivary glands, sinuses, kidneys, heart, muscles and bones, and the brain and nervous system.  The Veteran currently carries a diagnosis of sarcoidosis.  As there is evidence showing symptoms in service and a current diagnosis of sarcoidosis, the Board concludes that a VA examination is necessary to determine whether the current sarcoidosis is related to any disease or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sarcoidosis. The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, to include a medical, occupational, and environmental history focusing on silica, other inorganic dusts, and bioaerosol exposure.   

Following examination, interview of the Veteran, and review of the claims file, the examiner should determine initial onset of symptoms or diagnosis consistent with sarcoidosis.  The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) sarcoidosis is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655. 

3. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

